MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                                   FILED
      Memorandum Decision shall not be
                                                                               Oct 22 2019, 8:42 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
      the defense of res judicata, collateral                                      Court of Appeals
                                                                                     and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Richard Ranucci                                           Katherine J. Noel
      Carmel, Indiana                                           Noel Law
                                                                Kokomo, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Vance Voorhis,                                           October 22, 2019
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               18A-DR-1778
              v.                                               Appeal from the Tipton Circuit
                                                               Court
      Danielle Voorhis,                                        The Honorable Thomas R. Lett,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               80C01-1508-DR-263



      Friedlander, Senior Judge.

[1]   In this dissolution action, the trial court issued its findings of fact, conclusions

      thereon, and decree of dissolution that dissolved the parties’ marriage, valued

      the parties’ assets, and divided the marital estate. To effect an equal

      distribution of the parties’ marital assets, the trial court entered a judgment in

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019                  Page 1 of 31
      the amount of $15,167.50 against Vance Voorhis (“Husband”) and in favor of

      Danielle Voorhis (“Wife”). The court also directed Husband to pay $10,000.00

      of Wife’s attorney fees as well as outstanding valuation expenses that Wife

      owed to the company that she hired to perform business valuation services.

      Husband appeals, presenting three issues for our review, which we consolidate

      and restate as follows:


              1. Whether the trial court abused its discretion when valuing the
              property of the marriage and then distributing it; and
              2. Whether the trial court improperly ordered Husband to pay
              Wife’s attorney fees and outstanding valuation expenses.


      We affirm in part, reverse in part, and remand with instructions.


[2]   The facts of this case are as follows. Husband and Wife were married on July

      27, 1991. Wife filed a petition for dissolution on July 2, 2015. At the time Wife

      sought dissolution of the marriage, the parties had no children under nineteen

      years old. Wife was employed as an elementary school teacher, and Husband

      was self-employed.


[3]   During the marriage, the parties jointly owned a home, located in Tipton

      County, Indiana (“marital home”), that had an attached lot. The parties owned

      several vehicles, including a 2011 Chevrolet HHR. The parties also owned a

      Kubota mower that was used to mow the grounds at the marital home.


[4]   During the course of the marriage, the parties also owned three businesses:

      D&V Housing, LLC (“D&V”); B.E.S. Enterprises, Inc. (“BES”); and


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 2 of 31
      Tomorrow Transport (“TT”). D&V is a real estate holding company, owned by

      both Husband and Wife, that held four different real estate properties. The

      properties were located on College Street in Windfall, Indiana; East Street in

      Tipton, Indiana; Washington Street in Tipton, Indiana; and Dearborn Street in

      Tipton, Indiana. BES, owned solely by Husband, is a company that provides

      concession stand services for sporting events. TT was created as a holding

      company for the vehicles used by BES, which included two Ford Transits, a

      GMC Cargo Van, a fork truck, and two Isuzu vehicles. All the businesses were

      run by Husband, and Wife did not participate in the day-to-day operations of

      the businesses. The marital estate also included insurance proceeds for fire

      damage to the property located on East Street, as well as additional personal

      property, retirement assets, and bank account funds.


[5]   On December 18, 2017, and then continuing on May 22, 2018, the trial court

      conducted a final hearing where the parties presented competing evidence

      regarding the valuation of the marital assets. Wife’s experts were Brian Minor

      from Blue & Co., LLC, and Steven Taylor, a real estate appraiser. Husband’s

      experts were Douglas Speer, an appraiser, and Penny Lutocka, a certified public

      accountant with Houlihan Valuation Advisors. With respect to the values

      assigned to the marital assets, the trial court largely accepted the valuations,

      methodologies, and conclusions of Wife’s experts.


[6]   On July 22, 2018, the trial court entered a final dissolution decree, accompanied

      by extensive findings of fact and conclusions thereon, dissolving the parties’

      marriage, ordering an equal distribution of the parties’ assets, and detailing the

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 3 of 31
distribution of the marital property. To achieve an equal distribution, the trial

court entered a $15,167.50 judgment against Husband. The trial court also

required him to “be responsible for $10,000.00” of Wife’s attorney fees and the

outstanding balance that Wife owed to Blue & Co., the company that she hired

to perform the valuations of Husband’s businesses. Appellant’s App. Vol. 2, p.

18. The trial court’s findings, conclusions thereon, and decree provide in

relevant part as follows:


         10. Just prior to the filing of the dissolution, the rental home
                                                                                                 [1]
         located at 116 Dearborn St., Tipton, was destroyed by fire [sic].
         Husband received insurance proceeds in the sum of $29,250.00.
         He kept said sum and did not divide it with Wife.
                                                    ...
         14. Wife had business valuations performed to appraise the value
         of Husband’s three business entities, BES, Tomorrow Transport,
         and D&V Housing. Mr. Brad Minor of Blue & Company
         presented and testified to his valuations in great detail. Mr.
         Minor concluded the value of BES was $243,000.00, Tomorrow
         Transport was $34,000.00, and D&V Housing was $81,000.00.
         Mr. Minor’s testimony was credible and unbiased. The Blue &
         Co. report was substantially delayed due to [Husband’s] failure to
         cooperate in turning over documentation.
         15. Husband had a valuation of BES and Tomorrow Transport
         conducted by Houlihan Valuation Advisors. The valuation
         presented by Husband concluded the value of both entities to be
         $209,207.00. This value is perplexing in that Tomorrow



1
 The trial court’s findings, conclusions thereon, and dissolution decree mistakenly found that the Dearborn
Street property was destroyed by fire prior to Wife filing the dissolution petition. It was, however, the East
Street property that was damaged by a fire that occurred after Wife filed her petition for dissolution. We have
determined that these errors are immaterial.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019                   Page 4 of 31
         Transport alone owns six commercial vehicles, commercial real
         estate, and has provided a significant source of income to the
         marriage. The Court also believes this valuation was based on
         inaccurate property values for the [College Street] building, as
         [Husband’s] appraisal was almost ½ that of the assessed value of
         the property and prior appraisals.
                                                      ...
         18. The Court finds there is a disparity in income between Wife
         and Husband. While Husband testified he believes he makes less
         than Wife, the Court finds this suspicious. Husband is in
         controls [sic] of what salary, expenses, costs, and income the
         business provides. The parties have acquired substantial assets
         and little debt during the marriage. This was clearly not
         accomplished on a teacher’s salary alone.
         19. The Court finds the parties [sic] assets and liabilities shall be
                                                       [ 2]
         divided pursuant to Exhibit [1]. Further, [W]ife shall receive a
         judgment against [H]usband in the sum of $$15,167.50 [sic] to
         effectuate an equal distribution of the martial [sic] estate. The
         Court declines to deviate from an equal distribution.
                                                      ...
         21. Due to the disparity in income, [Husband] shall be
         responsible for $10,000.00 of [Wife’s] attorney fees. [Husband]
         shall also be responsible for [Wife’s] outstanding balance to Blue
         & Co.
                                                     *****
                                  DECREE OF DISSOLUTION
                                                      ...
         1. The marriage of the parties is hereby dissolved.




2
 Exhibit 1 contains a table illustrating the distribution of the parties’ marital assets (hereinafter, “marital
balance sheet”). While information from the marital balance sheet has been included in this opinion, the
sheet itself has not been reproduced and included herein.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019                       Page 5 of 31
              2. Wife is awarded as her sole and separate property the
              following: all property (and its value therein) listed in the “Wife”
              Column in Exhibit 1, and the [marital home and the attached]
              real estate . . . , and her personal property now in her possession.
                                                       ...
              4. Husband is awarded as his sole and separate property the
              following: all property (and its value therein) listed in the
              “Husband” Column in Exhibit 1, and the real estate located at . .
              . College [St.], . . . East St., . . . Washington St., . . . and . . .
              Dearborn St. . . . , and his personal property now in his
              possession.
              5. Husband is awarded BES, Tomorrow Transport, and D&V
              Housing and all the assets and liabilities associated therewith, . . .
              . Husband is awarded the [fire] insurance proceeds [for the
              damage to the East Street property] in the sum of $29,250.00. He
              is further awarded [the] . . . 2011 Chevy HHR, . . . [the] 1995
              Kubota [mower] and attachments, . . . household goods and
              furnishings in his possession, and the guns and ammunition.


      Id. at 16-21.


[7]   This appeal followed. Additional facts will be provided as necessary.


[8]   Husband contends that the trial court abused its discretion when it valued the

      property of the marriage, distributed it, and ordered him to pay Wife’s attorney

      fees and outstanding valuation expenses. The division of marital assets is

      within the trial court’s discretion, and we will reverse only for an abuse of that

      discretion. DeSalle v. Gentry, 818 N.E.2d 40 (Ind. Ct. App. 2004). The parties

      must overcome the presumption that the trial court considered and complied

      with the applicable law, and that presumption is one of the strongest

      presumptions pertinent to our consideration on appeal. Id. We may not

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 6 of 31
       reweigh the evidence or judge the credibility of the witnesses, and we consider

       only the evidence most favorable to the trial court’s disposition of the marital

       property. Id.


[9]    According to the record before us, neither party filed a Trial Rule 52(A) written

       request with the trial court for special findings and conclusions thereon.

       Instead, at some point during the final hearing, the parties asked to submit to

       the court proposed findings and conclusions, and at the close of the final

       hearing, the trial court directed the parties to do so. See Tr. Vol. 2, p. 227. We

       therefore treat the trial court’s findings as sua sponte findings of fact. See Piles v.

       Gosman, 851 N.E.2d 1009, 1012 (Ind. Ct. App. 2006); see also Estudillo v.

       Estudillo, 956 N.E.2d 1084, 1089 (Ind. Ct. App. 2011).


[10]   Sua sponte findings control only as to the issues they cover, and a general

       judgment standard will control as to the issues upon which there are no

       findings. Yanoff v. Muncy, 688 N.E.2d 1259 (Ind. 1997). We will affirm a

       general judgment entered with findings if it can be sustained on any legal theory

       supported by the evidence. Id. When a court has made special findings of fact,

       we review sufficiency of the evidence using a two-step process. Id. First, we

       must determine whether the evidence supports the trial court’s findings of

       fact. Id. Second, we must determine whether those findings of fact support the

       trial court's conclusions of law. Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 7 of 31
[11]   We “shall not set aside the findings or judgment unless clearly erroneous, and

       due regard shall be given to the opportunity of the trial court to judge the

       credibility of the witnesses.” Ind. Trial Rule 52(A).


               A decision is clearly erroneous if it is clearly against the logic and
               effect of the facts and circumstances before the dissolution court,
               or if a review of the record leaves this court with a firm
               conviction that a mistake has been made. In making this
               determination, we will not weigh the evidence or make
               credibility determinations, and we will only consider the
               evidence favorable to the judgment and reasonable inferences
               drawn therefrom.


       R.R.F. v. L.L.F., 956 N.E.2d 1135, 1139 (Ind. Ct. App. 2011) (internal citation

       omitted). “Findings are clearly erroneous if there are no facts in the record to

       support them either directly or by inference, and a judgment is clearly erroneous

       if the wrong legal standard is applied to properly found facts.” Crider v.

       Crider, 26 N.E.3d 1045, 1047 (Ind. Ct. App. 2015). “[W]e may look both to

       other findings and beyond the findings to the evidence of record to determine if

       the result is against the facts and circumstances before the court.” Stone v.

       Stone, 991 N.E.2d 992, 998 (Ind. Ct. App. 2013), aff’d on reh’g, 4 N.E.3d 666.


[12]   On appeal, Husband specifically contends that the trial court abused its

       discretion by: including certain assets and debts in the marital pot and

       excluding others, improperly valuing certain marital property, and awarding

       Wife attorney fees and outstanding valuation expenses. Husband’s first two

       arguments are, essentially, a challenge to the trial court’s valuation and

       distribution of certain marital assets, and we will consolidate and address those

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 8 of 31
       arguments as such. Thereafter, we will address Husband’s argument regarding

       the award to Wife of fees and expenses.


           Husband’s Challenge to Trial Court’s Valuation and
                 Distribution of Certain Marital Assets
[13]   Husband takes issue with the trial court’s valuation and distribution of the

       following marital assets: (1) D&V, specifically the East Street property held by

       the business and the fire insurance proceeds for the property; (2) BES and TT;

       (3) the lot adjoining the marital residence; (4) the Chevrolet HHR; (5) the

       Kubota mower; (6) Husband’s household items; and (7) the parties’ jewelry.

       “We review a trial court’s decision in ascertaining the value of property in a

       dissolution action for an abuse of discretion.” Balicki v. Balicki, 837 N.E.2d 532,

       536 (Ind. Ct. App. 2005), trans. denied. Generally, there is no abuse of

       discretion if a trial court’s chosen valuation is within the range of values

       supported by the evidence. Id. “A valuation submitted by one of the parties is

       competent evidence of the value of property in a dissolution action and may

       alone support the trial court’s determination in that regard.” Alexander v.

       Alexander, 927 N.E.2d 926, 935 (Ind. Ct. App. 2010) (quotation and citation

       omitted), trans. denied. In reviewing a trial court’s valuation of property in a

       dissolution, we will neither reweigh the evidence nor judge the credibility of

       witnesses. Bass v. Bass, 779 N.E.2d 582 (Ind. Ct. App. 2002), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 9 of 31
           1. D&V – East Street Property and Fire Insurance Proceeds
                                                                                           3
[14]   D&V, which held four properties, was valued at $81,000.00. One of the

       properties held by D&V was the East Street property. The East Street property

       was a double that contained two residential rental units. On April 16, 2016, a

       fire damaged the property. On June 2, 2016, Husband received from the

       insurance company two checks, both in the amount of $14,625—for a total

       payment of $29,250.00. Husband, however, refused to disclose the amount of

       the insurance proceeds to Wife’s expert at Blue & Co., as Husband determined

       that the expert did not need to know the amount of the insurance proceeds to

       calculate the value of the property.


[15]   Blue & Co. valued the East Street property at $60,000.00. To arrive at this

       value, Blue & Co. listed a net book value for the property of $26,457.00 and

       added a $33,543.00 adjustment “based on [the] Douglas Speer report plus

       estimated insurance proceeds based on prior rent amounts.” Appellant’s App.

       Vol. 2, p. 60. Thus, Blue & Co. utilized the income approach to value when it

       based the $60,000.00 value in part on the amount of rental income the property

       had produced in the past. Husband’s expert, Douglas Speer, assessed a value of




       3
         The $81,000.00 valuation for D&V was based on the trial court’s acceptance of the following values for the
       four properties held by the business: East Street at $60,000.00; Washington Street at $38,000.00; Dearborn
       Street at $2,500.00; and College Street at $158,000.00. The marital balance sheet lists the four properties but
       does not assign individual values to the properties. Instead, the sheet lists the value assigned to D&V
       ($81,000.00) and shows that D&V was awarded to Husband.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019                  Page 10 of 31
       $8,000.00 for the property, pre-fire, based upon the condition in which previous

       tenants had left the property.


[16]   Husband contends that the trial court erred by accepting Blue & Co.’s valuation

       of the East Street property because, according to Husband, the valuation failed

       to account for the fact that “renters had about destroyed the inside [of the

       property,] and [the property] needed everything to be repaired”; and the

       valuation “rested on the mistaken assumption that the East Street fire occurred

       before Speer’s appraisal of East Street for $8,000.00.” Appellant’s Br. pp. 19, 29

       (emphasis added). He argues that the trial court should have accepted the

       $8,000.00 value that Speer placed on the property because that value was

       assessed pre-fire. Husband also argues that by overvaluing the East Street

       property, the trial court overvalued D&V. We disagree.


[17]   The trial court heard testimony regarding both valuations for the property,

       including the impact of the fire and the tenants’ vandalism on the value of the

       property. For example, Wife’s expert from Blue & Co., Brian Minor, testified

       during cross-examination as follows regarding how he arrived at the $60,000.00

       valuation and his opinion of Speer’s $8,000.00 valuation for the property:


               A . . . [W]e utilized the appraisal but then we had to estimate
               the value of the real estate based on some prior rents. So, that
               property was receiving rents of about [$]9500 a year. [Speer’s]
               appraisal valued the property at [$]8,000, but the appraisal valued
               it after the property was destroyed by fire. . . .
               Q Now, are you sure that the appraisal was done after the fire?
               A Yes.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 11 of 31
               Q But if it’s not then that number’s incorrect?
               A Then the 8,000 would be accurate. Well, it wouldn’t make sense.
               I mean obviously a property that’s receiving rents of 9500 a year
               wouldn’t be worth $8,000. It would pay for itself in less than a year.
               That wouldn’t make any sense. . . . So, just common sense says that no,
               that appraisal would not be accurate. Common sense tells me that it
               was after the fire.


       Tr. Vol. 2, pp. 22-23 (emphasis added). Speer testified that the reason he valued

       the property at $8,000.00, pre-fire, was because the property had been

       “destroyed inside” by the previous tenants, and the property needed extensive

       repair work. Id. at 92. He also testified, however, that if an individual “put

       about 50,000 [dollars] in [the property],” it might be worth between $70,000.00

       and $75,000.00. Id.


[18]   The trial court heard the testimony of both experts, including Minor’s mistaken

       belief that Speer’s appraisal was performed post-fire, and determined that the

       East Street property was worth $60,000.00 and that D&V was worth

       $81,000.00. The trial court’s determination is within the scope of the evidence

       and therefore not an abuse of discretion.


[19]   Husband further argues that the trial court “improperly double counted

       insurance proceeds for the fire [that occurred] at [the] East Street [property].”

       Appellant’s Br. p. 9. According to Husband, the $60,000.00 valuation that the

       court accepted for the property accounted for the $29,250.00 in insurance

       proceeds. Thus, Husband claims that the trial court erred in “includ[ing] the

       fire insurance payments in the marital estate a second time, by counting them as


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 12 of 31
       a separate asset” attributable to Husband. Id. We agree and, therefore, must

       remand for the trial court to remove the $29,250.00 as an asset attributable to

       Husband as that amount was included in arriving at the value placed on the

       East Street property.


                                              2. BES and TT
[20]   Husband next challenges the valuations of BES and TT. His argument is two-

       fold. First, he argues that the trial court abused its discretion by failing to

       include in the marital estate, as a debt of the marriage, a $23,293.26 debt owed

       to BES. He also argues that the trial court erred by assigning a value of

       $243,000.00 to BES and a separate value of $34,000.00 to TT.


                                            A. Debt Owed to BES

[21]   In 2010, Husband and Wife refinanced their home to obtain a lower interest

       rate on funds they borrowed to finance BES. As part of the refinance, they

       were required to pay off the existing home mortgage in the amount of

       $52,000.00. Husband and Wife borrowed the $52,000.00 from BES and paid

       off the mortgage. As a result, Husband and Wife owed BES $52,000.00. Blue

       & Co. listed this $52,000.00 debt on the BES balance sheet as an asset and

       labeled it “Loans to shareholders[.]” Appellant’s App. Vol. 2, p. 43. When

       Blue & Co. determined the valuation of BES, it counted the loan as an asset to

       BES.


[22]   Between 2010, and the date of the dissolution filing, Husband withheld money

       from his paychecks to pay down this debt owed to BES. As of the date of the

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 13 of 31
       dissolution filing, the BES balance sheet showed a remaining debt of

       $23,293.26.


[23]   Husband asserts that the trial court erred by not including the $23,293.00

       (amount rounded to nearest whole number) as a debt on the marital balance

       sheet. According to Husband, since this debt was counted as an asset of BES,

       the debt increased the value of BES by $23,293.00. Husband argues that

       because the amount was not included as a marital debt, Husband received no

       credit for the debt, and the debt on BES’s books is, essentially, dissolved.

       Husband claims that “[t]he net effect is for Wife to take a residence without

       mortgage, and Husband owes the equivalent to BES, but gets no credit for the

       debt, even though he was assigned the corresponding asset within BES.”

       Appellant’s Br. p. 25. Husband contends that this was an abuse of discretion

       that requires remand so that the trial court can add the debt to the marital pot

       and divide the debt equally between the parties. We disagree.


[24]   Blue & Co. valued BES at $243,000.00, taking into account the $23,293.00

       owed to BES and an additional $156,353.00 that Blue & Co. listed on BES’s

       balance sheet as “Loans from shareholders”—an amount BES owes to the

       parties. Appellant’s App. Vol. 2, p. 43 (emphasis added). Regarding the

       $156,353.00, Minor, with Blue & Co., testified that the amount was a

       “shareholder note[,] which is monies that were owed to [Husband.]” Tr. Vol.

       2, p. 14. He further testified that the amount was an account receivable owed

       to Husband from BES. On direct examination, Minor was asked, “If

       [Husband] were to waive that claim or request that he not have those monies

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 14 of 31
       returned to him, would that number then need to be added into [BES’s

       valuation]?” Id. at 19. Minor answered, “Correct.” Id. When asked, “[a]nd in

       fact, just to clarify, you’ve discounted the value of the business due to that

       account receivable[,]” Minor replied, “I lowered the value by that . . . exact

       number.” Id.


[25]   Returning to the $23,293.00 at issue, and applying Husband’s argument

       regarding the debt, if the trial court erred by failing to include the $23,293.00

       owed to BES in the marital pot as a debt of the parties, then the trial court also

       erred in failing to include in the marital pot as an asset the $156,353.00 that BES

       owes the parties. Husband has not carried his argument thus far.


[26]   Both the debt and the asset values were taken into account in Blue & Co.’s

       determination of the value of BES. The trial court accepted the valuation,

       included the valuation amount in the marital pot, and awarded BES to

       Husband. As the $23,293.00 debt was already accounted for in the valuation of

       BES, the trial court did not need to list the amount as a separate, line-item-debt

       on the marital balance sheet. No abuse of discretion occurred here.


                                       B. Valuation of BES and TT

[27]   Husband argues that the trial court abused its discretion by adopting Blue &

       Co.’s valuations for BES at $243,000.00 and TT at $34,000.00. Blue & Co.

       used an income approach in reaching the valuations—evaluating income

       stream, capitalization rate, value of operations, excess working capital, and

       structured debt for both companies, and making adjustments for lack of


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 15 of 31
       marketability as well as for personal goodwill (the personal relationships that

       Husband has developed with his customers). Husband takes particular issue

       with the addition of excess working capital in the values of the two businesses.

       According to Husband:


               If Blue [& Co.] had not added excess working capital to the
               values of BES and TT, the . . . values of these businesses would
               have been $71,888 less ($67,604 for BES plus $4,284 for TT).
               [Thus,] Blue’s . . . valuations of BES and TT, together $277,000
               ($243,000 + $34,000), without excess working capital increases
               for both ($277,000 - $71,888), would have been $205,112.


       Appellant’s Br. p. 33. Husband also notes that his expert with Houlihan

       Valuation Advisors, Penny Lutocka, did not include excess working capital in

       her determination of the value of the businesses and calculated a combined
                                                                                   4
       indicated value for BES and TT, together, at $206,300.00.


[28]   Husband attempts to support his arguments by asserting that Blue & Co. used

       incorrect accounting ratio methodologies to calculate the excess working capital

       values and that this error led to an overvaluation of the businesses. Husband

       maintains that there is no evidence in the record to support the use of the

       particular ratios Blue & Co. used to calculate excess working capital in its final

       determination of the valuations for the businesses. We disagree.




       4
         We note that the trial court found Lutocka’s valuation “perplexing in that Tomorrow Transport alone owns
       six commercial vehicles, commercial real estate, and has provided a significant source of income to the
       marriage.” Appellant’s App. Vol. 2, p. 17.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019             Page 16 of 31
[29]   The trial court heard extensive testimony from both parties’ experts regarding

       the valuations for BES and TT, which included testimony regarding excess

       working capital and ratios. The trial court ultimately adopted Wife’s valuations

       that were provided by Blue & Co. The court was well within its discretion to

       do so. See Balicki, 837 N.E.2d at 536 (generally, there is no abuse of discretion

       if a trial court’s chosen valuation is within the range of values supported by the

       evidence).


                             3. Lot Adjoining Marital Residence
[30]   Husband also argues that the trial court abused its discretion by failing to

       include in the marital pot the value of the lot that adjoins the marital residence.

       Wife’s expert, Steven Taylor, appraised the marital residence and the adjacent

       lot as having a combined value of $300,000.00. The trial court adopted the

       appraised amount and awarded the marital residence and the lot to Wife.

       Husband maintains that Taylor’s appraisal included the lot upon which the

       marital residence sat but did not include the value of the separate lot that was

       located adjacent to that of the marital residence. According to Husband, “[t]his

       mistake in turn resulted in incorrect valuation of the entire marital estate and

       corrupted the intended equal division of the whole pot.” Appellant’s Br. p. 10.

       We find that the evidence of record does not support Husband’s argument and

       that Husband’s argument is an invitation to reweigh the evidence, which we

       cannot do. See DeSalle, 818 N.E.2d 40.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 17 of 31
[31]   Taylor testified on direct examination as follows regarding his appraisal of the

       marital residence and the adjacent lot:


               Q And in fact did you go to the home site and inspect the home?
               A Yes, uh-huh.
               Q And the land around the area?
               A Yes.
                                                      *****
               Q Okay. And the property you appraised had some acreage
               with it as well; is that correct?
               A Correct.
               Q And what is, I’m sorry, your appraisal actually includes that
               acreage; is that accurate?
               A Yes, it’s -- yeah.
               Q And what value did you determine that the property located
               [in Tipton] was as of the day of your valuation?
               A It was 300,000.
               Q And that was for the house and the property attached thereto?
               A Yes, the land and the outbuilding and everything, yes.


       Tr. Vol. 2, pp. 6-7 (emphasis added). Wife testified that she recalled that

       Taylor’s appraisal included the marital residence and the adjacent lot.

       Husband, on the other hand, testified that Taylor’s appraisal did not include the

       value of the lot in question, and Husband offered the testimony of his expert,

       Douglas Speer, who testified that the lot had a separate value of $20,000.00.


[32]   Husband’s argument, essentially, is that the trial court should have believed his

       testimony, and that of his expert, over the testimony of Wife’s expert. The trial

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 18 of 31
       court, however, was not required to believe Husband’s testimony. “[I]t is the

       province of the trial court to determine which witnesses to believe when it hears

       the evidence.” In re Marriage of Julien, 397 N.E.2d 651, 654 (Ind. Ct. App.

       1979). The trial court determined that Taylor’s appraisal included the marital

       residence and the adjacent lot and that the appraised value of the two properties

       totaled $300,000.00. We will not second-guess the trial court and assume the

       role of factfinder. No error occurred here.


                                           4. Chevrolet HHR
[33]   Husband next argues that the trial court abused its discretion by assigning a

       value to the parties’ 2011 Chevrolet HHR vehicle that, according to Husband,

       was not supported by the evidence. The trial court has broad discretion in

       ascertaining the value of property in a dissolution action, and its valuation will

       only be disturbed where the decision is clearly against the logic and effect of the

       facts and circumstances before the trial court. Trabucco v. Trabucco, 944 N.E.2d

       544 (Ind. Ct. App. 2011). If the trial court’s chosen valuation is within the

       range of values supported by the evidence, we will affirm. Goossens v.

       Goossens, 829 N.E.2d 36 (Ind. Ct. App. 2005).


[34]   Wife originally placed zero dollars on the value of the HHR on her proposed

       assets and liabilities sheet, as the vehicle was driven exclusively by the parties’

       daughter. Wife wanted the vehicle to be given to their daughter and any value

       associated with the vehicle to be excluded from the divorce proceedings. At the

       final hearing, however, Husband testified that he was not “comfortable” giving


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 19 of 31
       the vehicle to his daughter and excluding the vehicle’s value from the marital

       pot. Tr. Vol. 2, p. 126.


[35]   Husband also testified that the HHR was worth $4,237.00, based upon the
                                                          5
       Kelley Blue Book value of the vehicle. He admitted into evidence a copy of the

       valuation from Kelley Blue Book, listing the vehicle’s condition as “Good

       Condition” and a value of $4,237.00. Respondent’s Ex. Q, Ex. Vol. 4, p. 15.

       Wife then testified that she had placed a value of $4,700.00 on the vehicle, and

       that this was reflected on her revised assets and liabilities spreadsheet that was

       admitted into evidence. Wife did not submit any documentation supporting her

       valuation of the vehicle. The trial court ultimately found the HHR to be an

       asset of the marriage, assigned a value of $4,700.00, and awarded the vehicle to

       Husband.


[36]   Husband maintains that the trial court erred by adopting Wife’s valuation for

       the HHR, claiming that “Wife offered no basis for her valuation[,]” whereas his

       valuation was based upon the value listed in the Kelley Blue Book pricing

       report. Appellant’s Br. p. 41. Husband’s argument, however, is a request for us

       to reweigh the evidence and judge witness credibility, which we cannot do.

       Crider, 15 N.E.3d 1042. It is well-settled that a valuation submitted by one of

       the parties is competent evidence of the value of property in a dissolution




       5
        The Kelley Blue Book has been used since 1926 as a resource used to find the value of a vehicle. See
       KELLEY BLUE BOOK®, https://www.kbb.com (last visited Sept. 11, 2019).



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019               Page 20 of 31
       proceeding and may alone support the trial court’s determinations in that

       regard. See, Alexander, 927 N.E.2d at 935. Additionally, we “will not reverse a

       judgment on the basis of conflicting evidence[.]” Ernst v. Ernst, 503 N.E.2d 619,

       621 (Ind. Ct. App. 1987) (citation omitted). The trial court’s determination that

       the HHR was worth $4,700.00 was not clearly against the logic and effect of the

       facts and circumstances before the court. We therefore find that the trial court

       did not abuse its discretion by adopting the value.


[37]   Husband also argues that the trial court abused its discretion by failing to

       include on the marital balance sheet the $4,463.53 debt (remaining loan)

       associated with the HHR. We agree.


[38]   It is well established that all marital property goes into the marital pot for

       division, including both the assets and the liabilities of the parties, whether it

       was owned by either spouse before the marriage, acquired by either spouse after

       the marriage and before final separation of the parties, or acquired by their joint

       efforts. Ind. Code § 31-15-7-4(a); Webb v. Schleutker, 891 N.E.2d 1144 (Ind. Ct.

       App. 2008); Capehart v. Capehart, 705 N.E.2d 533 (Ind. Ct. App. 1999), trans.

       denied. This “one-pot” theory ensures that all assets are subject to the trial

       court’s power to divide and award. Thompson v. Thompson, 811 N.E.2d 888,

       914 (Ind. Ct. App. 2004), trans. denied. While the trial court may ultimately

       determine that a particular asset should be awarded solely to one spouse, it

       must first include the asset in its consideration of the marital estate to be

       divided. Id.



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 21 of 31
[39]   Here, the evidence establishes that as of June 30, 2015, two days prior to the

       filing of the dissolution petition, the HHR carried a loan balance of $4,463.53.

       No evidence was presented that the debt was retired during the dissolution

       proceedings. Thus, the loan debt is a marital liability and it should have been

       considered by the trial court in fashioning an equitable division of the marital

       property. Therefore, we remand with instructions to the trial court to include

       the debt associated with the HHR in the marital pot and determine how the

       debt should be allocated.


                                            5. Kubota Mower
[40]   Husband next contends that the trial court abused its discretion by valuing the

       parties’ Kubota mower at $4,000.00 and assigning the mower to Husband.

       According to Husband, “[t]his was error because the parties, by their respective

       attorneys, made a verbal, on-the-record stipulation that the Kubota would be

       assigned to Wife at a value of $3,500.” Appellant’s Br. p. 40.


[41]   On the first day of the final hearing, Wife testified on direct examination as

       follows regarding her desire to keep the Kubota mower and how much she

       thought the mower was worth:


               Q You want to keep that vehicle [sic]?
               A Yes. That mower, yes.
               Q That mower. And you’ve valued that at $3500?
               A Correct.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 22 of 31
       Tr. Vol. 2, p. 34. Husband’s attorney then stipulated to the assignment of the

       mower to Wife, and Wife’s attorney agreed.


[42]   Approximately five months later, however, at the continuation of the final

       hearing, Wife presented testimony on direct examination indicating that she

       wanted the mower assigned to Husband and that the mower should be valued

       at $4,000.00 because it had a snowblower attachment. The testimony was as

       follows:


               Q Okay. And then we have also moved the Kubota tractor and
               attachments over to Husband’s column; is that correct?
               A Correct.
               Q Now, that Kubota mower is $3500 I believe a stipulated value,
               but it also has an attachment that wasn’t included at the last
               hearing; is that correct?
               A Correct. He also took the snowblower that went with it.
               Q And that has a value of $500 so you’ve totaled it to 4,000?
               A Correct.


       Id. at 154. Husband did not object to Wife’s desire to have the mower assigned

       to him. Later, however, on cross-examination, he testified that he believed the

       value of the mower, including the attachment, was $3,500.00.


[43]   The parties originally agreed that the mower would be assigned to Wife;

       however, Wife later indicated that she wanted the mower assigned to Husband,

       and Husband did not object. The trial court heard the testimony of the parties

       and ultimately determined that the mower and its attachment were valued at


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 23 of 31
       $4,000.00 and that the mower should be assigned to Husband. The court was

       within its discretion to do so.


                                 6. Husband’s Household Items
[44]   Husband argues that the trial court abused its discretion by assigning to

       Husband’s household items a value that, according to Husband, was not

       supported by the evidence. Husband “[took] a garage sale approach” in

       estimating the value of his household items and introduced into evidence a

       detailed item-by-item inventory that indicated his household items were worth

       $4,100.00. Appellant’s Br. p. 38. Wife testified on direct examination as

       follows regarding her belief that Husband’s items were worth $7,685.00:


               Q Okay. Now, you have various household items; is that
               accurate?
               A Correct.
               Q And pursuant to your husband’s estimate, he has $7,685 of
               household goods and furnishings?
               A Yes.
                                                        ...
               Q And this is going through, your husband has lots of tools and
               equipment and things like that; is that accurate?
               A That is accurate.


       Tr. Vol. 2, p. 36. The trial court adopted Wife’s valuation for Husband’s

       household items.


[45]   Husband’s argument, essentially, is that because Wife offered only her

       testimony as to what value she believed should be placed on Husband’s items
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 24 of 31
       and did not provide her own detailed valuation for the items, Wife’s evidence

       was not sufficient to support the trial court’s adoption of her valuation.

       Husband further argues that the manner in which Wife’s attorney examined

       Wife at the hearing, and the answers that Wife provided, failed to provide

       context for Wife’s answers or clarify whether the $7,685.00 valuation was an

       estimate that was “a holdover from confidential negotiations or mediation.”

       Appellant’s Br. p. 39.


[46]   A valuation “submitted by one of the parties is competent evidence of the value

       of property in a dissolution action and may alone support the trial court’s

       determination in that regard.” Skinner v. Skinner, 644 N.E.2d 141, 144 (Ind. Ct.

       App. 1994) (citations omitted). Additionally, we “will not reverse a judgment

       on the basis of conflicting evidence[.]” Ernst, 503 N.E.2d at 621 (citation

       omitted).


[47]   Here, Husband provided the trial court with an item-by-item list of his

       household items—items that included numerous tools and equipment—and the

       estimated values that Husband believes should be placed on each item, using a

       “garage sale approach,” for a total value of $4,100.00 Appellant’s Br. p. 38.

       Wife testified that Husband’s items were valued at $7,685.00. The trial court

       was not obliged to accept Husband’s assertion of the value of individual

       household items, even if Wife did not expressly refute Husband’s evidence. To

       the contrary, it is well established that “[a] trial court, like a jury, is entitled to

       take into consideration in weighing the evidence its own experience and the

       ordinary experiences in the lives of men and women.” Clark v. Hunter, 861

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 25 of 31
       N.E.2d 1202, 1207 (Ind. Ct. App. 2007) (alteration original; quotation and

       citation omitted). Here, because Husband’s valuations were estimations based

       upon a garage sale approach, and in light of our standard of review, we decline

       to question the trial court’s determination of the valuation evidence for

       Husband’s household items. We therefore find that the trial court did not abuse

       its discretion in adopting Wife’s valuation for Husband’s household items.


                                           7. Parties’ Jewelry
[48]   Next, Husband argues that the trial court erred in not including in the marital

       pot an engagement ring that Husband purchased for Wife sometime in 2013,

       that Husband valued at $2,300.00, and a pair of diamond earrings that Husband

       purchased during the marriage for $1,500.00. Evidence was presented at the

       final hearing that the earrings were a wedding gift to the parties’ daughter.

       While Husband disputes this, he presented testimony at the final hearing that he

       does not know “what happened to those earrings[,]” and has no “idea whose

       possession those earrings are in[.]” Tr. Vol. 2, p. 207.


[49]   The evidence presented at trial indicates that neither party is in possession of

       the earrings. As such, the trial court did not abuse its discretion in excluding

       them from the marital pot. However, regarding the engagement ring, the

       evidence indicates that the ring was purchased during the marriage and that

       Wife is in possession of the ring. Although the trial court may have wished to

       allow Wife to keep the ring, the value of the ring should have been included in

       the marital estate and considered by the trial court in fashioning the equitable

       division of the property. See Thompson, 811 N.E.2d 888, 912 (trial court may
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 26 of 31
       ultimately determine that a particular asset should be awarded solely to one

       spouse, but must first include asset in its consideration of the marital estate to

       be divided). Thus, we remand for inclusion of the value of the engagement ring

       in the marital estate and recalculation, if necessary, of the distribution of the

       marital property.


                       Attorney Fees and Valuation Expenses
[50]   Finally, Husband contends that the trial court abused its discretion by requiring

       him to “be responsible for $10,000.00” of Wife’s attorney fees and the

       outstanding balance that Wife owed to Blue & Co. Appellant’s App. Vol. 2, p.

       18. Husband argues that Wife should not be awarded attorney fees and

       valuation expenses for a number of reasons. According to Husband, “[t]he trial

       court’s finding of income disparity to justify fee awards was unreasonable and

       contrary to the evidence that neither party enjoyed a superior position from

       which to afford fees.” Appellant’s Br. p. 46. Husband also argues that none of

       his conduct during the dissolution proceedings amounted to a level of

       misconduct sufficient “to justify the fee awards and did not cause Wife to incur

       additional attorney or valuator fees.” Id. at 47. Husband maintains that

       between 2012 and 2015, his businesses, in total, averaged $12,010.00 of annual

       income before taxes. According to Husband, “[e]ven adding these

       undistributed, pre-tax profits to [his $45,000.00] salary, he still earned less than




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 27 of 31
                                                                                                6
       Wife’s salary [($45,000 + $12,010) = $57,010; $57,010 < $60,000].” Id. at 44.

       Husband notes that Wife’s salary is earned for thirty-nine weeks of work per

       year, and his salary is earned for fifty-two weeks of work per year. He argues

       that, contrary to Wife’s testimony, the income from the businesses was not used

       to purchase the parties’ personal vehicles; and that, while business income was

       used for personal expenses related to cell phones, vehicles, gas, food, and

       earned rewards points, the amount of money that was put toward these things

       was so insignificant that it cannot be used to justify a finding that Husband’s

       salary exceeded Wife’s. He further argues that the attorney fees award is not

       properly reflected on the marital balance sheet and that the trial court’s award

       of the valuation expenses is ambiguous, and thus improper, because it fails to

       state the amount that Husband owes to Blue & Co.


[51]   Indiana statutory law pertaining to dissolution proceedings authorizes a court

       to order a party to pay the attorney fees of the other party:


               The court periodically may order a party to pay a reasonable
               amount for the cost to the other party of maintaining or
               defending any proceeding under this article and for attorney’s
               fees and mediation services, including amounts for legal services
               provided and costs incurred before the commencement of the
               proceedings or after entry of judgment.




       6
        Husband argued at the final hearing that Wife earned a salary of between $58,000.00 and $60,000.00 per
       year.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019             Page 28 of 31
       Ind. Code § 31-15-10-1(a) (1997). The legislative purpose of this statute is to

       provide access to an attorney to a party in a dissolution proceeding who would

       not otherwise be able to afford one. Balicki, 837 N.E.2d at 543. We review a

       trial court’s award of attorney fees in connection with a dissolution decree for

       an abuse of discretion. Hartley v. Hartley, 862 N.E.2d 274 (Ind. Ct. App. 2007).

       Reversal is proper only where the trial court’s award is clearly against the logic

       and effect of the facts and circumstances before the court. Bessolo v. Rosario, 966

       N.E.2d 725, 733 (Ind. Ct. App. 2012), trans. denied. In assessing attorney’s fees,

       the trial court may consider such factors as the resources of the parties, the

       relative earning ability of the parties, and other factors bearing on the

       reasonableness of the award. Id. In addition, any misconduct on the part of a

       party that directly results in the other party incurring additional fees may be

       taken into consideration. Id. “Further, the trial court need not give its reasons

       for its decision to award attorney’s fees.” Id. (quoting Thompson, 811 N.E.2d at

       928).


[52]   Here, we find that the trial court’s award of attorney fees to Wife is supported

       by the record. At the final hearing, Wife testified that her salary from her

       elementary school teaching position was $58,000.00 a year. Husband testified

       that he is self-employed; his “paycheck comes from [BES]”; and he earns a

       salary of $45,000.00 a year. Tr. Vol. 2, p. 108. Although the trial court was not

       required to give reasons for its decision to award attorney’s fees, it noted in its

       findings its skepticism regarding Husband’s stated salary and ultimately




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 29 of 31
       determined that there was a disparity in income between the parties and that

       Husband earned more than Wife. Specifically, the court found as follows:


               While Husband testified he believes he makes less than Wife, the
               Court finds this suspicious. Husband is in controls [sic] of what
               salary, expenses, costs, and income the business provides. The
               parties have acquired substantial assets and little debt during the
               marriage. This was clearly not accomplished on a teacher’s
               salary alone.


       Appellant’s App. Vol. 2, p. 17. This evidence alone supports the trial court’s

       award of attorney fees to Wife and there was no abuse of discretion. Likewise,

       the trial court was within its discretion to require Husband to pay the

       outstanding valuation expenses that Wife owed to Blue & Co. See I.C. § 31-15-

       10-1(a) (“court periodically may order a party to pay a reasonable amount for

       the cost to the other party of maintaining or defending any proceeding under

       this article”). Furthermore, the trial court’s award of attorney fees and

       valuation expenses was not improperly reflected on the marital balance sheet,

       as the award does not constitute marital property and is not eligible for

       inclusion in the marital estate.


[53]   Finally, we disagree with Husband’s assertion that the trial court’s requirement

       that he pay the outstanding valuation expenses amounts to an order to “write a

       blank check to Blue [& Co.]” Appellant’s Br. p. 48. To the contrary, when

       Wife testified that she had an outstanding balance with Blue & Co. for business

       valuation services and requested that the trial court require Husband to pay the



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 30 of 31
       balance, she introduced into evidence an invoice that listed the amount due as

       $9,244.37.


[54]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion or commit clear error when valuing and distributing the marital

       property of the parties and awarding Wife attorney fees and valuation expenses,

       except that the trial court erred when it (1) counted the $29,250.00 in fire

       insurance proceeds as an asset attributable to Husband, (2) failed to include in

       the marital pot the debt associated with the HHR vehicle, and (3) failed to

       include in the marital pot the value of the engagement ring that Husband

       purchased for Wife. Thus, we reverse the dissolution decree to that extent and

       remand for the trial court to correct these errors and adjust its split of the

       marital property accordingly.


[55]   The judgment of the trial court is affirmed in part and reversed in part, and we

       remand for further proceedings with instructions.


       Najam, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1778 | October 22, 2019   Page 31 of 31